[Cite as Walters v. Walters, 2013-Ohio-636.]


STATE OF OHIO                     )                 IN THE COURT OF APPEALS
                                  )ss:              NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                  )

EDWARD D. WALTERS                                   C.A. No.       12CA0017-M

        Appellant

        v.                                          APPEAL FROM JUDGMENT
                                                    ENTERED IN THE
YONNA M. WALTERS                                    COURT OF COMMON PLEAS
                                                    COUNTY OF MEDINA, OHIO
        Appellee                                    CASE No.   99DR0646

                                 DECISION AND JOURNAL ENTRY

Dated: February 25, 2013



        BELFANCE, Judge.

        {¶1}     Edward Walters appeals the judgment of the Medina County Court of Common

Pleas, Domestic Relations Division, modifying his spousal support obligation. For the reasons

set forth below, we affirm.

                                               I.

        {¶2}     Mr. Walters and Yonna Walters were married for 36 years before they divorced in

2000. Mr. Walters was required by the divorce decree to pay $2,300 per month in spousal

support for an indefinite period, and the trial court retained jurisdiction to modify the spousal

support obligation. In 2009, Mr. Walters moved to modify spousal support, alleging that his

income had been substantially reduced since the original order.       Following a hearing, the

magistrate issued a decision that recommended that spousal support be reduced to $1,418 per

month. The magistrate found that the parties had been married for 36 years, that Mr. Walters’

annual income was $52,200, and that Ms. Walters’ annual income was $18,176. The magistrate
                                                  2


also found that “the goal of the original spousal support was one of income equalization[]” and

determined that a monthly spousal support obligation of $1,418 was appropriate, noting that this

would again equalize the parties’ incomes.

       {¶3}     The trial court adopted the magistrate’s decision that day, finding that a change

of circumstances not contemplated at the time of the divorce had occurred and ordering that Mr.

Walters pay $1,418 a month in spousal support. Mr. Walters objected to the magistrate’s

decision, but the trial court overruled his objections, affirming its earlier judgment as the order of

the court.

       {¶4}    Mr. Walters has appealed, raising two assignments of error for our review. For

ease of discussion, we have rearranged his assignments of error.

                                                II.

                                  ASSIGNMENT OF ERROR II

       THE TRIAL COURT ABUSED ITS DISCRETION BY IMPUTING RENTAL
       INCOME TO HUSBAND FOR A PROPERTY THAT WAS AT THAT TIME
       VACANT.

       {¶5}    In Mr. Walters’ second assignment of error, he argues that the trial court abused

its discretion when it considered his potential earnings from his rental property. We disagree.

       {¶6}    Generally, “[w]hen reviewing an appeal from the trial court’s ruling on objections

to a magistrate’s decision, this Court must determine whether the trial court abused its discretion

in reaching its decision.” Daniels v. O’Dell, 9th Dist. No. 24873, 2010–Ohio–1341, ¶ 10. “In so

doing, we consider the trial court’s action with reference to the nature of the underlying matter.”

Tabatabai v. Tabatabai, 9th Dist. No. 08CA0049–M, 2009–Ohio–3139, ¶ 18.

       {¶7}    In this case, Mr. Walters objected to the finding that he could receive $880 per

month from his rental property. Mr. Walters is essentially making a manifest weight argument.
                                                 3


See King v. King, 9th Dist. Nos. 11CA0006-M, 11CA0023-M, 11CA0069-M, 2012-Ohio-5219, ¶

31. When reviewing the manifest weight of the evidence in civil matters,

       [t]he [reviewing] court * * * weighs the evidence and all reasonable inferences,
       considers the credibility of witnesses and determines whether in resolving
       conflicts in the evidence, the [finder of fact] clearly lost its way and created such a
       manifest miscarriage of justice that the [judgment] must be reversed and a new
       trial ordered.

(Internal quotations and citations omitted.) Eastley v. Volkman, 132 Ohio St.3d 328, 2012–Ohio–

2179, ¶ 20.

       {¶8}     At the evidentiary hearing, Mr. Walters submitted exhibits related to his income

from the rental property. However, these exhibits are not part of the record on appeal, and it is

the duty of the appellant to ensure that the record on appeal is complete.1 (Internal quotations

and citations omitted.) Rice v. Bowler, 9th Dist. No. 25960, 2012-Ohio-2612, ¶ 6. Without the

evidence submitted to the court below, this Court must presume regularity in the proceedings

below. See Nelson v. Nelson, 9th Dist. No. 10CA0115-M, 2011-Ohio-6200, ¶ 15.

       {¶9}     Furthermore, Mr. Walters’ argument is essentially that, because he testified that

one of his rental units had been vacant for two months, the trial court was limited to considering

the income from the rented unit. However, Mr. Walters also testified that he had owned the

property in question for 25 to 30 years and that, during all of that time, he had never had a

vacancy in excess of 4 or 5 months. Thus, we cannot conclude that the trial court erred when it

overruled his objection to the magistrate’s finding that he could receive $10,560 a year from the

property based on his testimony that he rented both units for $440 per month.

       {¶10} Accordingly, Mr. Walters’ second assignment of error is overruled.




       1
           Mr. Walters was granted 10 days to supplement the record; however, he failed to do so.
                                                 4



                                  ASSIGNMENT OF ERROR I

       THE AMOUNT OF WIFE’S SPOUSAL                           SUPPORT       IS    NEITHER
       APPROPRIATE NOR REASONABLE.

       {¶11} Mr. Walters argues in his first assignment of error that the trial court abused its

discretion when it lowered his spousal support obligation to $1,418 per month.

       {¶12} A trial court has wide latitude when awarding spousal support, and, thus, such an

award will not be reversed absent an abuse of discretion. Sigman v. Sigman, 9th Dist. No.

11CA0012, 2012-Ohio-5433, ¶ 11. An abuse of discretion implies that the trial court’s decision

was arbitrary, unreasonable, or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219

(1983). “However, a trial court’s broad discretion in regard to spousal support must be guided

by the factors set forth in R.C. 3105.18(C)(1).” Sigman at ¶ 11.

       {¶13} R.C. 3105.18(C)(1) directs the trial court to consider at least 13 factors when

determining whether spousal support is appropriate and reasonable. These include the parties’

income, age, health, retirement benefits, as well as their relative education, assets, and earning

capacity. The court must also consider the standard of living enjoyed by the parties during the

marriage, the tax consequences of spousal support, the duration of the marriage, any lost earning

capacity due to a party’s marital duties, and whether one party had contributed to the education

or training of the other as well as the costs and time necessary for the petitioning spouse to attain

additional education, training or experience. In addition to these factors, the trial court may also

consider “any other factor that the court expressly finds to be relevant and equitable.” R.C.

3105.18(C)(1)(n). While a trial court must consider the factors set forth in R.C. 3105.18(C)(1)

and provide a sufficient basis to support its decision, there is no requirement that the court

enumerate each factor in its decision. Sigman at ¶ 12.
                                                  5


       {¶14} As we mentioned above, the appellate record does not contain exhibits submitted

by Mr. Walters at the magistrate’s hearing related to the income from his rental property. Nor

does it contain his tax returns, Ms. Walters’ tax returns, or exhibits related to the income of Mr.

Walters’ business, all of which were submitted into evidence at the magistrate’s hearing. Thus,

because the record is incomplete, we must presume regularity in the proceedings. See Nelson,

2011-Ohio-6200, at ¶ 15.

       {¶15} Mr. Walters argues that the trial court failed to consider his failing health when it

determined the modified amount of spousal support. However, Mr. Walters never raised this

issue in his objections to the magistrate’s decision, and, therefore, he has forfeited it. See Civ.R.

53(D)(3)(b)(iv) (“Except for a claim of plain error, a party shall not assign as error on appeal the

court’s adoption of any factual finding or legal conclusion, whether or not specifically designated

as a finding of fact or conclusion of law under Civ.R. 53(D)(3)(a)(ii), unless the party has

objected to that finding or conclusion as required by Civ.R. 53(D)(3)(b).”). Furthermore, all of

the evidence submitted at the hearing was about Mr. Walters’ earning ability after he had already

suffered his health problems, and Mr. Walters even testified that he felt that he was in good

health. Thus, based on the record before us, we cannot say the trial court erred when it did not

adjust Mr. Walters’ income based on his health.

       {¶16} Mr. Walters also suggests that the trial court failed to consider potential income

from the savings accounts Ms. Walters had received in the distribution of property. However,

Mr. Walters never submitted any evidence of what Ms. Walters could earn from the savings

accounts. Thus, we cannot conclude that the trial court erred to the extent it did not consider her

potential income from those accounts.
                                                   6


       {¶17} Mr. Walters’ final argument is essentially that the trial court’s reasoning was

unclear because it did not enumerate all of the factors in R.C. 3105.18(C)(1). However, as stated

above, there is no requirement that the trial court do so. Sigman, 2012-Ohio-5433, at ¶ 12.

Based on the facts of this case, we cannot say that the trial court abused its discretion when it

determined that a spousal support payment of $1,418 per month was appropriate.

       {¶18} Accordingly, Mr. Walters’ first assignment of error is overruled.

                                                III.

       {¶19} Mr. Walters’ assignments of error are overruled, and the judgment of the Medina

County Court of Common Pleas, Domestic Relations Division, is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.
                                         7


      Costs taxed to Appellant.




                                             EVE V. BELFANCE
                                             FOR THE COURT



MOORE, P. J.
CARR, J.
CONCUR.


APPEARANCES:

REBECCA A. CLARK, Attorney at Law, for Appellant.

DAVID L. MCARTOR and KRISTOPHER K. AUPPERLE, Attorneys at Law, for Appellee.